Citation Nr: 1700072	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a heart condition, to include ischemic heart disease, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus and as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The August 2008 rating decision granted entitlement to service connection for bilateral hearing loss, evaluated noncompensable, effective from August 23, 2007.  It also denied entitlement to service connection for hypertension.  The March 2011 rating decision denied entitlement to service connection for ischemic heart disease.

In July 2012, the Board remanded this case for additional development.

In a January 2016 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss and denied entitlement to service connection for a back condition.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated in August 2016, granted a July 2016 Joint Motion for Partial Remand and remanded that part of the Board's decision that denied an initial compensable rating for bilateral hearing loss, for action consistent with the terms of the joint motion.  That part of the January 2016 Board decision that denied entitlement to service connection for a back condition was not appealed and thus remains undisturbed.

Also in the January 2016 decision, the Board remanded the issues of entitlement to service connection for hypertension and a heart condition, and those issues have been returned to the Board for further appellate review.  

Subsequent to the most recent adjudication of the Veteran's claim in a June 2016 Supplemental Statement of the Case, the Veteran submitted additional medical evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).  

The issues of entitlement to service connection for a heart condition and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of the appeal, the Veteran's hearing loss manifested as no worse than Level II hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.85, Tables VI, VIA and VII, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Here, the rating issue arises from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006). 

In this case, the Veteran's claim for service connection for the disability on appeal was received in September 2007.  Thereafter, a letter sent to the Veteran in November 2007 provided the notice required under the VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his bilateral hearing loss in July 2008, December 2009, and January 2013.  The Board finds that, when taken together, the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (providing that a VA medical examiner must, in the context of an audiological examination, fully describe the functional effects caused by a hearing disability in his or her final report).  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, neither the Veteran nor his representative has alleged that the Veteran's hearing loss has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the hearing loss disability been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As a result, although the Board notes the passage of time since the Veteran's last examination, the Board finds that additional development by way of another examination is not necessary in this case.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that his bilateral hearing loss disability is more severe than reflected in his current disability rating.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Factual Background

The Veteran underwent a VA examination in July 2008.  The Veteran reported difficulty hearing in noisy environments.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
55
60
LEFT
5
15
30
55
55

The puretone threshold average was 37.5 decibels in the right ear and 38.75 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The above audiological findings translate to a Level I hearing acuity for both ears under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran underwent a VA examination in December 2009.  The Veteran reported that he sometimes has difficulty understanding speech, especially in the presence of background noise.  He reported that the hearing loss also decreases his enjoyment of watching television.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
LEFT
15
20
35
55
55

The puretone threshold average was 37.5 decibels in the right ear and 41.25 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The above audiological findings translate to a Level II hearing acuity for the right ear and a level I hearing acuity in the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran underwent a VA examination in January 2013.  He reported that his current hearing loss makes it difficult for him to understand over the telephone.  He also reported that he has a hard time understanding speech in the presence of background noise or when there are multiple speakers.  He has also noticed increased difficulty hearing and understanding high-pitched female voices.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
LEFT
20
20
40
55
60

The puretone threshold average was 38 decibels in the right ear and 44 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The above audiological findings translate to a Level I hearing acuity for the right ear and a level I hearing acuity in the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Board also notes that the Veteran submitted a private audiogram from November 2007, which revealed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
LEFT
15
15
35
55
50

The puretone threshold average was 37.5 decibels in the right ear and 38.75 decibels in the left ear.  A speech test revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  These results translate to a Level I hearing acuity for the right ear and a level I hearing acuity in the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  

This test, however, is invalid for the purposes of establishing a rating since the formula used to determine hearing acuity requires a Maryland CNC discrimination test, and there is no indication of the type of speech discrimination test utilized.  Additionally, the report does not signify whether the provider is a state-licensed audiologist.  See 38 C.F.R. § 4.85 (a) ("An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.")  

The Board acknowledges that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id.  Here, unlike in the Savage case, there is sufficient evidence of record to evaluate the disability during the relevant period.  Moreover, even if the speech discrimination testing is determined to be the Maryland CNC test and the audiologist is state-licensed, these results correspond to a noncompensable rating.  Thus, the record is not probative evidence upon which a compensable rating could be based, so remanding for clarification would serve no purpose.  

VA treatment records have also been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.

Analysis

Based on the evidence above, the Board finds that the audiometric testing fails to reflect that the Veteran's current bilateral hearing loss disability meets the criteria to warrant a compensable rating at any time during the appeal period.  

The Board acknowledges the Veteran's assertions regarding the severity of his hearing loss and how it has affected his daily activities.  The Board acknowledges that the Veteran is competent to report the symptomatology associated with his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's assertions that he has trouble hearing are corroborated by the results of his audiogram testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, as noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Thus, without medical evidence of bilateral hearing loss which merits a higher evaluation, the Veteran's condition is properly rated as noncompensable.  

Accordingly, based on the Veteran's audiological examinations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the potential application of other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending speech with background noise and at high frequencies, such as female voices.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his hearing loss disability alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

The Veteran seeks service connection for ischemic heart disease.  The Board notes that the Veteran has verified service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.  Moreover, ischemic heart disease is one of the diseases for which service connection will be presumed based on herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  At issue here is whether the Veteran has ischemic heart disease. 

In June 2010, the Veteran underwent a VA examination.  The Veteran denied a history of myocardial infarction; rheumatic fever; hypertensive heart disease; heart rhythm disturbance; valvular heart disease; congestive heart failure; other heart disease; angina; dizziness; syncope; fatigue; and dyspnea.  

On examination, there was no evidence of congestive heart failure or pulmonary hypertension, and heart sounds and rhythm were normal.  The examiner estimated that the Veteran's Metabolic Equivalents of Task (METS) level was at 10 or greater because the Veteran did not describe any chest pain, shortness of breath, dyspnea, or a heart condition.  An x-ray showed that the Veteran's heart was larger than normal, and an EKG revealed sinus bradycardia with an incomplete right bundle branch block.  The diagnosis was sinus bradycardia with an incomplete right bundle branch block, and the examiner indicated that there was no clinical evidence of ischemic heart disease.  

Subsequent private treatment records show that the Veteran complained of shortness of breath on minimum exertion in November 2011.  A stress test was negative for ischemia, but an echocardiogram revealed mild mitral, tricuspid, and pulmonic regurgitation.  The Veteran was diagnosed with angina pectoris.  The Board notes that certain forms of angina are within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.  Additional diagnoses located in recently submitted private treatment records include mitral regurgitation, pulmonary hypertension, pulmonic insufficiency, and tricuspid regurgitation.  

Upon review, it is well to observe that since the June 2010 examination, additional evidence has been associated with the claims file which shows additional heart diagnoses, as well as complaints of dyspnea on exertion, that were not present during the examination.  As such, and given that the examiner was not afforded an opportunity to review the Veteran's claims file, it is unclear to the Board whether the Veteran has a current diagnosis of ischemic heart disease.

Moreover, the June 2010 VA examiner did not provide an etiology opinion regarding the diagnosed sinus bradycardia with an incomplete right bundle branch block.  Even if the Veteran does not carry a current diagnosis of ishemic heart disease, service connection may still be established as due to actual exposure to herbicide agents, or otherwise directly related to his period of active service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service).

In light of the foregoing, the Board finds that the Veteran should be provided with a new VA examination to determine whether the Veteran has a currently-diagnosed heart condition which is related to his period of active service, to include, but not limited to, exposure to herbicides.

Regarding the issue of entitlement to service connection for hypertension, one of the Veteran's contentions is that his hypertension is secondary to his service-connected diabetes mellitus.  A December 2007 VA examiner opined that the Veteran's hypertension was not caused by his diabetes because hypertension had its onset in 1984 and the Veteran was diagnosed with diabetes in 2007.  Similarly, an October 2009 VA examiner opined that the Veteran's hypertension was not caused by his diabetes because hypertension "substantially" preceded the onset of diabetes.  Both examiners also answered "No" to the question of whether hypertension "is a condition that is worsened or increased by the Veteran's diabetes."  However, neither examiner provided a rationale for those opinions.  Accordingly, the opinions are incomplete and required further clarification for adjudication purposes.

Moreover, since those examinations, recent VA treatment records show that the Veteran's blood pressure readings were significantly elevated, and his hypertension medications were increased.  See November 2015 VA Treatment Record (medications increased); July 2014 VA Treatment Record (163/86).  In light of the foregoing, an addendum opinion is needed. 

Lastly, because the record indicates that the Veteran has been receiving ongoing VA and private treatment, any updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from November 2015 to the present, documenting treatment for the issues on appeal.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private medical evidence.  

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any heart conditions.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

After reviewing the record and examining the Veteran, the examiner should furnish an opinion as to the following questions:

(a) Does the Veteran have ischemic heart disease?

(b) For any heart conditions, other than ischemic heart disease, diagnosed during the pendency of this appeal, to include, but not limited to sinus bradycardia with an incomplete right bundle branch block, mitral regurgitation, pulmonary hypertension, pulmonic insufficiency, tricuspid regurgitation, and angina pectoris, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service, to include the Veteran's presumed exposure to herbicides?  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

3. After all outstanding records have been associated with the claims file, obtain an addendum opinion regarding whether the Veteran's hypertension is aggravated by his diabetes mellitus.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Based on this review, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension has progressed at an abnormally high rate due to or the result of the Veteran's service-connected diabetes mellitus.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


